Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 1-8-21 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The end of the claim as written makes it unclear to whether only portion iv of claim 2 is intended to be performed between steps d and e of claim 1 or if any or all of the other portions i, ii and iii of claim 2 are also to be performed between steps d and e of claim 1. 
Claim 3 recites the limitation "the second pumping device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the pumping devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pumping devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the transfer and/or treatment device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the tubing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the tubing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 includes the claim limitations of tank 8 and blade 9 and it is unclear to whether these are reference numerals or are intended to be some other claimed feature. It is recommended that applicant delete these numerals from the claim. 
Claim 12 recites the limitation "the tubing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,843,207 to Halse.
Referring to claim 1, Halse discloses a method for reducing or eliminating sea lice from salmon fish, the method comprising, transporting the salmon fish from a reservoir – at 24, and then feeding salmon fish in liquid into the tubing – at 42, of a first pumping device – at 42-46, the liquid being at a temperature from +15 to +28°C – see column 5 lines 19-45, transporting the salmon fish in liquid through the tubing – at 42, of the pumping device at a first set time period for treatment in the liquid – see time periods detailed in column 5 lines 19-45, feeding the salmon fish out of the first pumping device – see at 56, separating the liquid from the salmon fish – see at 58, and transporting the salmon fish back to a reservoir – see at 26, wherein the liquid media from the pumping device is redirected after separation from the salmon fish in step d) through a heat exchange element – at 36, back into the pumping device for continued treatment of further salmon fish – see column 5 line 46 to column 6 line 18 using recycling line – at 61. Halse does not disclose the reservoir in step e is the same reservoir as in step a. However, it would have been obvious to one of ordinary skill in the art to take the method of Halse and add the transporting of the fish back to the reservoir used in step a of the claim, so as to yield the predictable result of using less equipment for performing the method so that the method can be performed in smaller areas as desired. Halse further does not disclose the temperature difference between the liquid used in steps b) and the reservoir is more than 15°C. However, as seen in 
	Referring to claim 3, Halse further discloses the first pumping device – at 42-46, is a spiral pump – see spiral path of 42 in figures 1-3. Further, the second pumping device is not required by parent claim 1. 
	Referring to claim 4, Halse further discloses the liquid separated from the pumping devices is filtered before redirecting the liquid through the heat exchange element – see at 43 and column 9 lines 7-11 and figures 1-3.
	Referring to claim 5, Halse further discloses the pumping device are set up on a fishing vessel or on a structure adjacent to a pen structure for farming salmon fish – see at 20-22 in figure 1.
	Referring to claim 6, Halse further discloses 	live fish is being treated and the reservoir and the transfer and/or treatment device is a separated area in one or more sea pen – see at 24 and 26 in figure 1, where the pump – at 42-46, is positioned on a mooring structure or on a vessel – see at 20-22 in figure 1.

Allowable Subject Matter

2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to fish treatment and/or cleaning devices/methods in general:
	U.S. Pat. No. 9,301,498 to Ulriksen – shows fish treatment method
	U.S. Pat. No. 10,051,843 to Lindgren – shows fish treatment method
	U.S. Pat. No. 10,757,922 to Wiesman et al. – shows fish treatment method
	GB 2216770 to Bell – shows fish cleaning method

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643